DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a first insulating separation pattern interposed between the first block and the second block and extending in the first direction, wherein the first insulating separation pattern includes a line portion and a protruding portion, the line portion extending in a second direction crossing the first direction, and the protruding portion having a width greater than a width of the line portion; a first source contact plug penetrating the protruding portion of the first insulating separation pattern to electrically connect the source layer; a plurality of first conductive lines crossing over the first block, the first insulating  separation pattern and the second block in the second direction; at least one through via penetrating the source layer and at least one of the first block and the second block to be connected to one of the plurality of first conductive lines, wherein the source layer includes a first source pattern and a second source pattern which are sequentially stacked, and wherein the at least one through via penetrates the first source pattern and the second source pattern”, [claim 13]” a first insulating separation pattern interposed between the first block and the second block and extending in a second direction crossing the first direction; a second insulating separation pattern interposed between the first block and third block; and a first source contact plug penetrating the first insulating separation pattern to electrically connect the source layer, wherein the first insulating separation pattern comprises a first portion and a second portion, the first portion enclosing the first source contact plug, and the second portion connected to the first portion and extending in the second direction, the first portion has a first width in the first direction, the second portion has a second width in the first direction, and the first width is greater than the second width, each of the first block and second block does not serve as a memory block, the third block serves as the memory block, the second insulating separation pattern has a third width in the first direction, and the third width is different from both the first width and the second width” and [claim 17]” a first source contact plug penetrating the first insulating separation pattern to electrically connect the source layer; a first conductive line crossing over the first block and the second block; first vertical semiconductor patterns penetrating the first block and overlapping the first conductive line; and second vertical semiconductor patterns penetrating the second block and overlapping the first conductive line…vertical semiconductor patterns penetrating the electrode interlayer insulating layers and the electrode layers, and memory patterns respectively interposed between the vertical semiconductor patterns and the electrode layers, the first insulating separation pattern include a first portion and a second portion, the first portion enclosing the first source contact plug, and the second portion being connected to the first portion and extending in the second direction, the vertical semiconductor patterns include a first vertical semiconductor pattern and a second vertical semiconductor pattern, the first vertical semiconductor pattern being closest to the first portion, and the second vertical semiconductor pattern being closest to the second portion, and a first distance between the first portion and the first vertical semiconductor pattern is less than a second distance between the second portion and the second vertical semiconductor pattern” in combination with the remaining limitations of each claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898